          Case 3:19-cv-00357-DPM Document 40 Filed 01/07/21 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       NORTHERN DIVISION

JEFFERY WEBB and
CHRIST ALYNN NEAL                                              PLAINTIFFS

v.                           No. 3:19-cv-357-DPM

JOE SLOCUM, III, Chief Firefighter
& Deputy Sheriff Officer; DOYLE
FOWLER, Mayor/Realtor; THOMAS
KENDRICK, Game & Fish; BRADLEY
BEEVLES, Chief; NICK WATSON, Officer;
JAMES DURHAM, Deputy Sheriff;
WILLIAMS JONES, Officer; CITY OF
MCCORY; and WOODRUFF COUNTY                                 DEFENDANTS

JEFFERY WEBB, II                                                PLAINTIFF

v.                             No. 3:19-cv-358-DPM

JOE SLOCUM, III, Chief Firefighter
& Woodruff County Sheriff's Office;
DOYLE FOWLER, Mayor of McCrory,
Arkansas; JAMES DURHAM, Woodruff
County Deputy Sheriff and Jail Administrator;
THOMAS KENDRICK, Game & Fish Officer and
Firefighter; and NICK WATSON                                DEFENDANTS

                                   ORDER
     1.      On the same day in December 2019, these two cases were
filed making similar claims. Jeffery Webb was a plaintiff in both. The
defendants were not identical, but there was substantial overlap. The
       Case 3:19-cv-00357-DPM Document 40 Filed 01/07/21 Page 2 of 5




first case, No. 357, was randomly assigned to me. The second case,
No. 358, was randomly assigned to a colleague.           Both cases were
screened and moved forward in some shape. No. 358 was recently
reassigned to me as a related matter. The two cases are really one
dispute. With the benefit of all the filings in both cases, the Court
revisits some prior rulings and addresses some pending matters.
      2.    The screening Order in No. 358, Doc. 3, is partly vacated.
Webb has adequately pleaded a policy or custom. And Slocum, Fowler,
and Watson are amenable to suit. The rest of the screening Order in
No. 358 stands. Webb's motion for more time to respond to that Order
is denied as moot.
      3.    Defendant Kendrick's motions to dismiss in both cases are
granted.    Plaintiffs' official capacity claims against Kendrick, an
employee of the Arkansas Game and Fish Commission, are equivalent
to claims against the State, which is immune from suit. Will v. Michigan
Dep't of State Police, 491 U.S. 58, 71 (1989).
     Plaintiffs have also failed to state individual capacity claims
against Kendrick for the farm, the store, and the jail incidents. Even
considering the allegation that Kendrick pointed a weapon in Webb's
face during a custodial interrogation, Plaintiffs' individual capacity
claims against Kendrick still fail because Plaintiffs have not argued any
resulting injury or due process violation. Sheets v. Butera, 389 F.3d 772,
778-79 (8th Cir. 2004); Wilkins v. May, 872 F.2d 190, 195 (7th Cir. 1989).

                                     -2-
          Case 3:19-cv-00357-DPM Document 40 Filed 01/07/21 Page 3 of 5




     4.       No solid claim has been made against Jones or Beevles. The
former is listed as a defendant but no facts are pleaded about his
actions. Plaintiffs plead that Beevles ran an illegal background check at
Fowler's order. Doc. 11 in No. 357 at 12. This alleged action supports
the § 1981 claim against Fowler; but it is not clear to the Court that
Plaintiffs seek to sue Beevles or that Beevles' s running an illegal
background check at his boss's direction, with no apparent
consequences to Webb, make out an independent claim against
Beevles.
     5.       Service has been attempted by mail on Slocum, Fowler,
Beevles, Durham, Watson, and Jones in the No. 357 case. The service
was not effective because delivery was not restricted and none of these
defendants signed for the suit papers. Doc. 31, 32, 35, 36, 37, & 38. None
of these individuals has answered. The service issue does not matter
on Jones and Beevles, who will be dismissed as parties. But, if the case
continues, service must be re-done on Slocum, Fowler, Durham, and
Watson.
     6.       It is not clear to the Court whether Webb and Neal, the
current plaintiffs, want to pursue their claims. The only paper they
have filed in the last ten months is a November motion for more time.
Plaintiffs must therefore file an amended complaint with the Court by
February 8th. This pleading should only re-state the following claims,



                                      -3-
                                                                       ·- --·-   ---

       Case 3:19-cv-00357-DPM Document 40 Filed 01/07/21 Page 4 of 5




which the Court has allowed after screening, against the following
defendants:
  •   § 1983 claim for unlawful arrest against the City of McCrory,
      Woodruff County, and Officer Nick Watson in his official and
      individual capacity

  • § 1983 claims for excessive force and due process and equal
      protection violations against the City of McCrory, Woodruff
      County, and Joe Slocum, Nick Watson, and James Durham in their
      official and individual capacities

  •   § 1981 racial discrimination and retaliation against the City of
      McCrory, Woodruff County, Joe Slocum, and Doyle Fowler in the
      individual and official capacities

If Plaintiffs do not file an amended complaint by the deadline, the Court
will dismiss without prejudice.
                                  * * *
      Kendrick's motions, Doc. 28 in No. 357 and Doc. 10 in No. 358, are
granted. Plaintiffs' motion for more time, Doc. 12 in No. 358, is denied
as moot. Jones and Beevles are dismissed as defendants. The cases are
consolidated.   FED. R. Crv. P. 42(a)(2).       No. 3:19-cv-357-DPM is
designated the lead case. All future filings must be made under that
docket number. Amended Complaint due by 8 February 2021.




                                   -4-
 Case 3:19-cv-00357-DPM Document 40 Filed 01/07/21 Page 5 of 5




So Ordered.

                                              ?
                            D.P. Marshall Jr.
                            United States District Judge




                             -5-
